PER CURIAM.
The arguments in support of the motion for a certificate to the Supreme Court of questions of law in addition to those heretofore certified have been heard. The additional questions are determinable by a consideration of the statutes of Missouri and the decisions of the Supreme Court of that state. Counsel for the appellant doubtless presented these statutes and decisions to the Supreme Court at the hearing on the former certificate. 236 U. S. 50, 35 Sup. Ct. 235, 59 L. Ed. —. If, as this court presumes, those statutes and decisions were presented to and fully considered by that court, its answers to the former questions certified answer the additional questions, and for that reason the motion for a certificate of further questions is denied.
*1024i